Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I)  and AMD3100 as the elected anti-fugetactic agent is maintained.

				Claims Status
Claims 39-46, 48-49, and new claims 59-64 ae pending. Claims 1-38, 47, and 50-58 are canceled. Claims 42-46 and 48-49 are withdrawn. Claims 39-41 and new claims 59-64 are examined in accordance to the elected species (AMD3100). 
The amendment filed on 07/16/2021 in response to the Non-Final office Action of 03/16/2021 is acknowledged and has been entered.

Action Summary
Claims 39-41 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winchester et al. (US2002/0039993 A1) are withdrawn in light of amendment to claim 39 (i.e. a cell-growth potentiating agent).
Claims 39-41 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al., Antimicrob Agents Chemother. 2000 Jun; 44(6): 1667–16 are withdrawn in light of amendment to claim 39 (i.e. a cell-growth potentiating agent).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridger et al. (WO03/011277 A2) cited in the parent case # 11/667,410 as evidenced by Sica et al., J Hematother, 1996 Aug;5(4):391-7.
Bridger et al. teaches a pharmaceutical composition comprising an injection of limit dilution AMD3100 or AMD3100 plus rhG-CSF (recombinant human granulocyte colony-stimulating factor). Moreover, while, Bridger et al. does not specifically teach recombinant human granulocyte colony-stimulating factor is a cell-growth potentiating agent, rhG-CSF of Bridger is a cell-growth potentiating agent as evidenced by the Abstract of Sica et al. because Sica et al. teaches recombinant human granulocyte colony-stimulating factor (rhG-CSF) 16 micrograms/kg/day was given to 9 healthy donors to recruit hemopoietic progenitors (HP) for allogeneic transplantation or donor leukocyte infusion, see Abstract. 
Accordingly, while the prior art does not specifically teach AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization, the instant specification, para [0008] and the election of AMD-3100 are taken as evidentiary that AMD-3100 is an antifugetactic agent that specifically inhibit chemokine and/or chemokine receptor dimerization. 
Furthermore, since the combination is being diluted with “something” (reasonably construed as a carrier) and since the combination is injected, one can conclude the carrier is pharmaceutically acceptable.


		New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 39-41 and 59-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Poznansky et al. (US6,448,054 B1) in view of and Hatse et al., FEBS Letters 527 (2002) 255-262. Hatse et al. can be found in parent case # case # 11/667,410.
Poznansky et al. teaches a method of enhancing an immune response in a subject having a condition that involves a specific site comprising locally administering to the specific site in a subject in need of such treatment an anti-fugetactic agent in an amount effective to inhibit immune cell-specific fugetactic activity at a specific site in the subject, see col 24, lines 9-15, Poznansky et al also teaches pharmaceutical composition comprising fugetactic agents and anti-fugetactic agents, see col. 28, lines 18-19 for the treatment of tumor metastasis, see Abstract. Moreover, Poznansky et al. teaches the anti-fugetactic agent is an anti-CXCR4 specific monoclonal antibody, which inhibits SDF-1 signaling resulting in both chemotaxis (100 ng/ml) and fugetaxis ((1.e. 1 µg/ml = 1,000 ng/ml or 10 µg/ml = 10,000 ng/ml) of T-cell subpopulations in response to concentrations of SDF-1α varying between 10 ng/ml and 1 µg/ml = 1,000 ng/ml, see col 38, lines 1- 9. Poznansky et al. additionally teaches the fugetactic agent having 
Poznansky et al. does not teach the CXCR4 inhibitor or the anti-fugetactic agent is AMD3100, which is the elected compound. 
Hatse et al. teaches SDF-1α at 200ng/ml elicited a strong chemotactic response in PBMCs; AMD3100 effectively blocked SDF-1α induced chemotaxis in a dose dependent manner, see page 260, second col, first para. 
Since SDF-1 is known to inhibit migration of immune cells to into a tumor (lung) in an amount above 100 ng/ml (Fugetactic), i.e. chemo-repulsion and since anti-fugectatic is an agent that inhibits fugetactic activity, one of ordinary skill in the art would have found it prima facie obvious at the time the invention was made to modify the method taught by Poznansky et al by using the AMD3100 taught by Hatse et al. as the anti-fugetactic agent in a combination with a cell growth potentiating agent to give Applicant’s claimed composition. One would have been motivated by the fact that AMD 3100 is known to inhibit SDF-1α activity to CXCR4 and inhibit chemotactic effect of SDF-1α via binding to CXCR4 at 200ng/ml (fugetactic concentration) as taught by Hatse et al. for treating tumor metastasis and also because Poznansky et al. teaches cell growth potentiating agents can be used to stimulate the growth of acell. As such, one would reasonably expect the inhibition of SDF-1 by AMD3100 at the fugetactic concentration (200ng/ml) to be anti-fugetactic in combination with a cell growth potentiating agent such as claimed for increasing migration of immune cells into a mammalian lung cancer exhibiting fugetactic activity with success. 

		New Rejection necessitated by claim amendment
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-41 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-3, 5-8, 10, 14-16  of copending Application No.15/760,775 (reference application) in view of Poznansky et al. (US6,448,054 B1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach an ex vivo immune cell composition comprising (a)  immune cells activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to the tumor antigen; wherein the fusion protein comprises a tumor antigen portion _and an immune signaling factor portion; and wherein the immune cells are responsive to a tumor antigen; and (b)    an anti-fugetactic agent, wherein said modified immune cell composition has anti-fugetactic properties for the treatment of a tumor or cancer in a patient, see claim 1. Moreover, the copending claims teach said anti-fugetactic agent is AMD3100, see claim 19 and said composition further comprising one or more pharmaceutically acceptable excipients ,see claim 14. 

Ponansky et al. teaches biodegradable synthetic polymers such as claimed can be used a delivery vehicle and a cell growth potentiating agent such as claimed can be used to stimulate the growth of a cell can be used with a pharmaceutical composition comprising a fugetactic agent and anti-fugetactic agent, see citation in the above 103 rejection.
It would have been obvious to include to a synthetic biodegradable polymer such as claimed and a cell growth potentiating agent claimed in order to deliver the anti-fugetactic agent to the immune cell and to stimulate the growth of the immune cell with success. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/JEAN P CORNET/Primary Examiner, Art Unit 1628